(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por CUANTO, los errores señalados por la apelante son:
“1. La Corte de Distrito del Distrito Judicial de San Juan, Puerto Rieo cometió error al declarar sin lugar la solicitud de certiorari presentada ante dicha Corte de Distrito de San Juan, por la petieionaria-apelante, Encarnación Sanz, vs. la Corte Municipal del Distrito Judicial Municipal de S'an Juan, Puerto Rico, Sección Primera, Hon. Manuel Gaetán Barbosa, Juez, como querellada.
“2. La Corte de Distrito del Distrito Judicial de San Juan, Puerto Rieo, cometió error al resolver que la sentencia dictada por el Hon. Manuel Gaetán Barbosa, en su carácter de Juez de la Corte Municipal del Distrito Judicial Municipal de San Juan, Puerto Rico, Seceión Primera, en el caso civil núm. 2533, seguido ante dicha Corte Municipal por Juan, Manuel y María Teresa Pabro Valdés, como demandantes, vs. Encarnación Sanz, como demandada, sobre desa-hucio, no es nula.
"3. La Corte de Distrito del Distrito Judicial de S'an Juan, Puerto Rieo, cometió error al resolver que el Hon. Manuel Gaetán Barbosa, Juez de la Corte Municipal del Distrito Judicial Municipal de San Juan, Puerto Rico, Seceión Primera, querellada en el recurso de certiorari que motiva esta apelación, envió los autos originales del caso civil número 2533, seguido en la Corte Municipal antes dicha por Juan, Manuel y María «Teresa Pabro Valdés, como demandantes vs. Encarnación Sanz, como demandada, sobre desahucio, a la Corte de Distrito del Distrito Judicial de San Juan, Puerto Rico, sin haber sido requerida para que los enviara.
“4. La Corte de Distrito del Distrito Judicial de San Juan, Puerto Rico, cometió error al resolver que la moción solicitando beneficio de pobreza presen-tada por la aquí petieionaria-apelante, Encarnación Sanz, demandada en el caso de desahucio civil número 2533, seguido en la Corte Municipal del Distrito Judicial Municipal de S'an Juan, Puerto Rico, Sección Primera, por Juan, Manuel y María Teresa Pabro Valdés, como demandantes, no aparece concedida y que dicha moción solicitando beneficio de pobreza y la contestación presentadas por la referida demandada, Encarnación Sanz, en la acción de desahucio que bajo el número 2533 se seguía contra olla como antes se expresa, no fueron radicadas en la Secretaría de la Corte Municipal del Distrito Judicial Municipal de San Juan, Puerto Rico, Sección Primera, por el secretario de dicha Corte; que en dicho caso civil número 2533, seguido en la Corte Municipal del Distrito Judicial Municipal de San Juan, Puerto Rico, Seceión Primera, por Juan, Manuel y Ma-ría Teresa Pabro Valdés, como demandantes, vs. Encarnación Sanz, como deman-dada, sobre desahucio, la demandada Encarnación Sanz, prácticamente se hallaba en rebeldía y que se entendía que por la falta de comparecencia al juicio verbal o segunda comparecencia para el que había sido citada, estaba conforme con los hechos expuestos en la demanda.
“5. La Corte de Distrito del Distrito Judicial de San Juan, Puerto Rieo, cometió error al resolver que de la sentencia dictada por el Hon. Manuel Gaetán Barbosa, en su carácter de Juez de la Corte Municipal del Distx-ito Judicial Mu*967nicipal de S’an Juan, Puerto Rico, Sección Primera, en el caso eivil núm. 2533'. seguido ante dicha Corte por Juan, Manuel y María Teresa Eabro Valdés como demandantes vs. Encarnación Sanz, como demandada, sobre desahucio, aparece claramente que en dicho caso se celebró el juicio verbal o segunda comparecencia.
"6. La Corte de Distrito del Distrito Judicial de San Juan, Puerto Rico, cometió error al imponer a la peticionaria apelante Encarnación Sanz el pago de las costas en el recurso de certiorari que motiva esta apelación. ”
Por CUANTO, aparte de la forma genérica, ambigua e incierta de dichos señalamientos, las cuestiones suscitadas por los primeros cinco son ya académicas por haber sido lanzada de la habitación que ocu-paba la apelante en otro procedimiento subsiguiente de desahucio entablado después de la interposición del presente recurso.
Por CUANTO, la sentencia de la. corte de distrito fué dictada en junio 29, 1938, después de las enmiendas a la sección 327 del Código de Enjuiciamiento Civil efectuadas en los años 1936 y 1937, y a menos que dicha sentencia carezca de base alguna suficiente para sostenerla, el juez de distrito no cometió el error imputádole en el quinto señalamiento.
Por Cuanto, la sentencia de la corte de distrito se sostiene por el solo hecho de ser apelable la sentencia dictada por la corte municipal y por haber sido apelada dicha sentencia.
Por tanto, se confirma la sentencia dictada por la Corte de Dis-trito de San Juan, en junio 29, 1938, en el caso arriba indicado.
El Juez Asociado Sr. De Jesús no intervino.